Case 3:21-cr-00081-MMH-PDB Document1 Filed 08/20/21 Page 1 of 2 PagelD 1
FILES

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 967) AUG 20 A 8:43
JACKSONVILLE DIVISION

+ shiek

a et : ; ee

fod ole geese ae
nae . ‘ ee

UNITED STATES OF AMERICA

v. CASE NO. 22 C8- Yl- ame? PPB
18 U.S.C. § 1709
JAMES GREGORY SWEAT

INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about June 4, 2021, in the Middle District of Florida, the defendant,
JAMES GREGORY SWEAT,
a United States Postal Service employee, did knowingly embezzle an article of mail,
that is, a greeting card, and remove from such article cash contained therein, which
had come into the defendant’s possession intended to be conveyed by mail.

In violation of 18 U.S.C. § 1709.
A TRUE BILL,

Forepérson

KARIN HOPPMANN
Acting United States Attorney

By: Wh dustloud Mew

M. Scotland Morris
Assistant United States Attorney

 
 
   

Kelly Karase
Assistant United States Attorney
Deputy Chief, Jacksonville Division

 
Case 3:21-cr-00081-MMH-PDB Document1 Filed 08/20/21 Page 2 of 2 PagelD 2

FORM OBD-34
8/9/21 Revised No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division
THE UNITED STATES OF AMERICA

VS.

JAMES GREGORY SWEAT

 

INDICTMENT

Violations: 18 U.S.C. § 1709

 

 

 

A true bill,

3 wiugosk- |

Filed in open court this / Gh day

 

of August, 2021.

Megas.tf) Nil We _.

Clerk

 

Bail $

 

 

 

GPO 863 525

 
